DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to amendment filed by applicant on 3/17/2022
Claims 1-5, 7 and 8 are still pending 
Claims 1, 3-5 and 7 have been amended
Claim 6 was cancelled
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1-8 under USC 102 and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; previously cited; hereinafter Weischedel) in view of Ando; Seigo et al. (United States Patent # US 5235275; newly cited; hereinafter) further in view of Stanley, Roderic (Simple explanation of the theory of the total magnetic flux method for the measurement of ferromagnetic cross sections. United States: N. p., 1995. Web.; newly cited; hereinafter Stanley)
Regarding claim 1, Weischedel teaches a magnetic body inspection device(abstract discloses a magnetic inspection device) for inspecting states of a plurality of magnetic bodies (par.18 discloses a plurality of magnetic bodies as wire ropes; all wire ropes are permanently subjected to the magnetic field of the earth, making them magnetic bodies) by a total magnetic flux method (par.20 discloses a total magnetic flux method by detecting leakage from the total magnetic field) for measuring a magnetic flux (par.20 teaches a magnetic flux) inside a magnetic body (fig.6 shows magnetic body as wire rope C ), the magnetic body inspection device comprising: 
a plurality of detection coils (fig.6 and par.36 teach plurality detection coils 44 and 46) each configured to detect a magnetic field of each of the plurality of magnetic bodies (par.36 teaches detecting flux (which is the magnetic field)); 
one excitation unit provided for the plurality of magnetic bodies (par.19 teaches flux generator that induces a magnetic field; according to specification, the excitation unit can apply the magnetic field); 
a signal output (par.18 teaches output signal) configured to output a detection signal based on each magnetic field of the magnetic body (par.18 teaches flux detector providing signal, implying a detection signal), and 
a magnetic field applicator (par.35 and fig.6 teach the magnetic field applicator consisting four magnets 32, 34, 38, 40) configured to apply a magnetic field (fig.6 shows configuration to apply magnetic field using bar magnets 32, 34, 38 and 40) to the magnetic body so that the magnetic field is applied to the magnetic body in a predetermined direction (par.20 teaches predetermined direction as the axial direction),
wherein the plurality of detection coils is each configured to detect a change in the magnetic field of the magnetic body to which the magnetic field has been previously applied by the magnetic field applicator (par.20 teaches detecting changes in magnetic field).
Weischedel doesn’t teach a detection circuit; by the total magnetic flux method for measuring the magnetic flux inside the magnetic body.
Ando does teach a detection circuit (abstract discloses a magnetic detection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weischedel to include the teachings of Ando; which would provide a magnetic inspection apparatus in which the signal-to-noise ration of a defect signal detected by a magnetic sensor can be increased without largely increasing manufacturing costs as disclosed by Ando (col.3 lines 30-32).
Weischedel in view of Ando fails to teach by the total magnetic flux method for measuring the magnetic flux inside the magnetic body.
Stanley does teach by the total magnetic flux method for measuring the magnetic flux inside the magnetic body (Stanley’s paper is focused on explaining the theory of total magnetic flux method and its applications; total magnetic flux method section teaches the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weischedel in view of Ando to include the teachings of Stanley; which would provide an improved method for inspecting elongated ferromagnetic products as disclosed by Stanley(abstract).


Regarding claim 2, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 1, wherein the plurality of detection coils is each provided so as to surround a periphery of each of the plurality of magnetic bodies (Weischedel par.36 and fig.6 teaches coils 44 and 46 surrounding periphery of wire rope C), and 
wherein the one excitation unit is provided for the plurality of magnetic bodies (Weischedel fig.6 shows excitation unit comprising magnets 32, 34, 38 and 40 provided to wire rope, which is made up of multiple strands that are magnetic(as shown if fig.1-4)).

Regarding claim 3, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 1, 
wherein the one excitation unit includes an excitation coil (Ando col.4 line 34 teaches excitation coil),
 wherein the excitation coil surrounds the plurality of detection coils (Ando col.1 line 62-63 and fig.1 disclose magnetization coil 6 receiving an excitation current making it an excitation coil, which surrounds components in fig.1; Weischedel Fig.6 shows coils 44 and 46 each surrounded by magnets, which could be replaced by the coil from Ando).

Regarding claim 4, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 3, wherein the detection coil includes a pair of differential coils (Weischedel fig.6 and par.36 disclose pair of coils 44 and 46), and 
(Ando col.1 line 62-63 and fig.1 disclose magnetization coil 6 receiving an excitation current making it an excitation coil, which surrounds components in fig.1; Weischedel Fig.6 shows coils 44 and 46 each surrounded by magnets, which could be replaced by the coil from Ando).

Regarding claim 5, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 1, 
wherein the one excitation unit includes an excitation coil (Ando col.4 line 34 teaches excitation coil),
wherein each magnetic body is a long size member (Weischedel fig.6 shows cut away of wire rope C; ropes are typically long in size), 
wherein the plurality of detection coils is arranged such that positions of at least the detection coils arranged adjacently are shifted from each other in a direction in which the plurality of long size members extends (Weischedel fig.6 shows coils 44 and 46 arranged in such a way that allows them to be shifted from each other in the direction of the long size member extension (shown in fig.6 with arrows M going down the wire rope axis and out)), and 
wherein the excitation coil is configured so as to surrounds the plurality of detection coils arranged to be shifted from each other (Ando col.1 line 62-63 and fig.1 disclose magnetization coil 6 receiving an excitation current making it an excitation coil, which surrounds components in fig.1; Weischedel Fig.6 shows coils 44 and 46 each surrounded by magnets, which could be replaced by the coil from Ando and can be shifted from each other).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; previously cited; hereinafter Weischedel) in view of Ando; Seigo et al. (United States Patent # US 5235275; newly cited; hereinafter Ando) further in view of Stanley, Roderic (Simple explanation of the theory of the total magnetic flux method for the measurement of ferromagnetic cross sections. United States: N. p., 1995. Web. ; newly cited; hereinafter Stanley) further in view of KONDOH; Johsei (United States Patent Publication #20170038338; previously cited; hereinafter Kondoh).
Regarding claim 7, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 1, further comprising: 
a determination processor (Weischedel fig.7 and par.44 disclose determination processor as signal processor) configured to determine a status of each of the plurality of magnetic bodies based on a plurality of the detection signals output by the detection signal output circuit (Weischedel par.44 teaches a status as WRR),

Weischedel in view of Ando further in view of Stanley doesn’t teach wherein the determination processor is configured to output a threshold signal indicating that each of the detection signals has exceeded a predetermined threshold for each magnetic body when each of the detection signals output by the detection signal output circuit has exceeded the predetermined threshold.
Kondoh does teach wherein the determination processor (par.29 teaches determination processor) is configured to output a threshold signal indicating that each of the detection signals has exceeded a predetermined threshold for each magnetic body when each of the detection signals output by the detection signal output circuit(par.77 teaches output circuit) has exceeded the predetermined threshold (par.75 teaches a threshold value; par.75 teaches a predetermined value that has been exceeded)
Weischedel in view of Ando further in view of Stanley to include the teachings of Kondoh; which would provide an embodiment capable of issuing a warning to worker that a wire rope is damage as disclosed by Kondoh(par.29).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; previously cited; hereinafter Weischedel) in view of Ando; Seigo et al. (United States Patent # US 5235275; newly cited; hereinafter Ando) further in view of Stanley, Roderic (Simple explanation of the theory of the total magnetic flux method for the measurement of ferromagnetic cross sections. United States: N. p., 1995. Web. ; newly cited; hereinafter Stanley) further in view of BEAVER RUBY C et al. (United States Patent #3483466 A; previously cited; hereinafter Beaver).

Regarding Claim 8, Weischedel in view of Ando further in view of Stanley teaches the magnetic body inspection device as recited in claim 1,
 wherein the excitation unit arranged so as to wind around the plurality of detection coils (Weischedel fig.6 teaches excitation unit comprising magnet bars 36 and 42 looping around the detection coils 44 and 46), 
wherein the excitation coil is configured to apply a magnetic field in a direction in which the magnetic body extends (Weischedel fig.6 shows magnetic field lines M from the bar magnets 36 and 42 applied along the axis of the wire rope C), and 
wherein each of the plurality of detection coils is configured to detect a change in the magnetic field of each of the magnetic bodies (Weischedel par.20 teaches detecting changes in magnetic field) caused by an application of the magnetic field (Weischedel fig.6 shows magnetic field lines M from the bar magnets 36 and 42 applied along the axis of the wire rope C)

Weischedel in view of Ando further in view of Stanley doesn’t teach 
includes an excitation coil; by the excitation coil.

Beaver does teach
includes an excitation coil(fig.13 shows individual coils 67; col.8 ln.31-34 teach individual coils 67 as excitation coils)
by the excitation coil (fig.13 shows individual coils 67; col.8 ln.31-34 teach individual coils 67 as excitation coils).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weischedel in view of Ando further in view of Stanley to include the teachings of Beaver; which would provide an improved apparatus and techniques for scanning the interior wall of pipeline to detect stress corrosion crack as disclosed by Beaver (col.2 ln 58-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication - #US 20070222436 Gao; Ming et al. is a method and apparatus application for inspecting pipelines using magnetic flux sensors using thresholds.
United States Patent #4818935 Takahashi; Michiaki et al. is a patent for non-destructively detecting defects in metal materials by using rotating magnetic fields generated by multiphase AC current.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867